Per Curiam.

This is an appeal by the wife from a decree of divorce awarded to the husband on the ground of grievous mental suffering. The principal question for decision is whether the circuit court properly granted the divorce on the evidence adduced. The testimony of the husband supports the decision. The circuit court gave credence to the testimony. The decision will not be reversed unless it is palpably contrary to the evidence. We cannot say that *210it is. (Burkett v. Burkett, 42 Haw. 264, 267.) We find no merit in other errors specified by appellent.
John F. Alexander (also on the opening brief; no reply brief filed) for appellant.
Robert A. Franklin (Hyman M. Greenstein with him on the brief) for appellee.
Affirmed.